IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

URBAN 8 FOX LAKE CORPORATION,
URBAN 8 ZION CORPORATION,

Plaintiffs, No. 18 C 6109
v. Magistrate Judge Jeffrey Cole
NATIONWIDE AFFORDABLE HOUSING

FUND 4, LLC, SCDC, LLC, WENTWOOD

)
)
)
)
)
)
)
)
CAPITAL ADVISORS, LP, )
)
)

Defendants.

MEMORANDUM OPINION AND ORDER
INTRODUCTION

As this case proves, exaggerated and improper claims of attorney-client privilege continue
to impermissibly affect discovery specifically and the adversarial process generally. See the
discussion in Motorola Sols., Inc. v. Hytera Comme'ns Corp., 2018 WL 1804350, at *1 (N.D. IIL
2018). Unfortunately, such claims are too often indiscriminately applied to “documents that do not
truly qualify for protection.” Towne Place Condo. Ass'n y. Philadelphia Indem. Ins. Co., 284
F.Supp.3d 889 (N.D. Ill. 2018). See also Dietz & Watson, Inc. v. Liberty Mut. Ins. Co., 2015 WL
2069280, at *6 (E.D. Pa. 2015), Falin v. Condo. Ass'n of La Mer Estates, Inc., 2012 WL 760831,
at *1 (S.D. Fla. 2012); Employer's Reinsurance Corp. v. Clarendon Nat. Ins. Co.,213 F.R.D. 422,
430 (D. Kan. 2003). See Motorola Solutions, Inc. vy. Hytera Corp., 2018 WL 1281393 (N.D. IIL
2018). [Dkt. #128]. Often, the excessive and improper claims are later abandoned when a party is
challenged and is required to properly support the claims. But that is too little too late, when viewed

from the deterrent purposes of sanctions.
ARGUMENT
A.

The defendants, after a couple of, to say the least, missteps, Urban 8 Fox Lake Corp., supra,
2019 WL 6208107, have finally submitted a collection of fifty-eight documents, along with the
required privilege log, and asked that the court conduct an in camera review of those documents to
determine whether defendants’ claims that they are protected from discovery by the work product
doctrine, the attorney-client privilege, or both, are valid. Plaintiffs have lodged challenges to the
defendant withholding a number of documents on a handful of grounds. [Dkt. # 129, at 6-8]. As
those are the only ones at issue, they will be the only ones reviewed and assessed. See Exhibits Nos.
5,6, 7, 8, 11, 12, 13, 14, 15, 16, 17, 18, 19, 21, 22, 23, 24, 25, 27, 28, 30, 31, 34, 35, 37, 38, 39, 42,
43, 44, 45, 48, 49, 50, 51, 52, 53, 54, 57, 60. After reconsideration of defendants’ previous
submissions, and review of the present group of documents along with the current version of the
defendants’ privilege log, the defendants’ motion is denied in full. All of the foregoing challenged
documents must be produced.

We begin with the undisputed aphorism that the attorney-client privilege is one of the oldest
and most widely recognized privileges of confidential communication. Swidler & Berlin v. United
States, 524 U.S. 399, 403 (1998). It is intended to “encourage full and frank communication
between attorneys and their clients and thereby promote broader public interests in the observance
of law and administration of justice.” Upjohn Co. v. United States, 449 U.S. 383, 389 (1981). Not
ail communications between the attorney and the client are privileged; “the privilege is in derogation
of the search for the truth and, therefore, must be strictly confined.” In re Grand Jury Proceedings,

220 F.3d 568, 571 (7th Cir.2000). The privilege adheres “only if [the communications] constitute
legal advice, or tend directly or indirectly to reveal the substance of a client confidence.” United
States v. Defazio, 899 F.2d 626, 635 (7th Cir.1990). The attorney-client privilege only shields
communications that were intended to be confidential, so communications made to an attorney in
the presence of a third party or made with the intent that they will be disclosed to a third party are
not privileged. United States v. Evans, 113 F.3d 1457, 1462 (7th Cir.1997); United States v. White,
950 F.2d 426, 430 (7th Cir.1991). The Seventh Circuit has articulated the following test for
determining whether the attorney-client privilege attaches to a communication:
(1) Where legal advice of any kind is sought (2) from a professional legal adviser

in his capacity as such, (3) the communications relating to that purpose, (4) made in

confidence (5) by the client, (6) are at his instance permanently protected (7) from

disclosure by himself or by the legal adviser, (8) except the protection be waived.
Evans, 113 F.3d at 1461 (quoting 8 John Henry Wigmore, Evidence in Trials at Common *217 Law
§ 2292 (1961)).

The work product doctrine is broader than the attorney-client privilege and protects from
discovery “documents and tangible things that are prepared in anticipation of litigation.”
Fed.R.Civ.P. 26(b)(3)(A); United States v. Nobles, 422 U.S. 225, 238 (1975). The work product
doctrine shields “material prepared by agents for the attorney as well as those prepared by the
attorney himself.” Nobles, 422 U.S. at 238-39. “The mere fact that litigation does eventually ensue
does not, by itself, cloak materials . . . with the work product privilege; the privilege is not that
broad.” Binks Mfg. Co. v. National Presto Indus., Inc., 709 F.2d 1109, 1118 (7th Cir. 1983); Logan
vy. Commercial Union Ins. Co,, 96 F.3d 971, 976 (7th Cir. 1996). To identify work product, courts

are directed to determine “whether in light of the factual context the document can fairly be said to

have been prepared or obtained because of the prospect of litigation.” Logan, 96 F.3d 971, 976-77
(quoting Binks, 709 F.2d at 1119) Gnternal quotation marks omitted). Materials created in the
ordinary course of business which may have the incidental effect of being helpful in litigation are
not privileged under the work product doctrine. Fed.R.Civ.P. 26(b)(3) (1970 Committee Notes), RBS'
Citizens, N.A. v. Husain, 291 F.R.D. 209, 217-18 (N.D. fll. 2013); Heriot v. Byrne, 257 F.R.D, 645,
663 (N.D.IL.2009).

This next bit is important, especially given what we are dealing with, and have been dealing
with, in this case. See the discussion in Urban 8 Fox Corporation, 2019 WL 6208107 (N.DILL
2019). It cannot be stressed enough that there is no presumption in favor of finding a document to
be immune from discovery under either the attorney-client privilege or the work product doctrine.
Both evidentiary privileges operate in derogation of the search for the truth and run counter to the
public’s right to every person's evidence. Swidler & Berlin v. United States, 524 U.S, 399, 411
(1998); United States vy. Nixon, 418 U.S. 683, 709 (1974); United States v. BDO Seidman, LLP, 492
F.3d 806, 815 (7th Cir. 2007); In re Grand Jury Proceedings (Thullen), 220 F.3d 568, 571 (7th Cir,
2000). Accordingly, courts have always construed the privilege narrowly, Swidler & Berlin, 524
U.S. at 411, “unless to do so will serve a public good transcending the normally predominant
principle of utilizing all rational means for ascertaining truth.” Shaffer, 662 F.3d at 446. The party
hoping to withhold evidence from the proceedings — and, to degrees that vary from case to case,
thwart the fact-finders’ efforts at uncovering the truth — necessarily has the burden of establishing
the applicability of the privilege it asserts on a document-by-document basis. Blanket claims of
privilege are impermissible in all contexts. Shaffer v. Am. Med. Ass'n, 662 F.3d 439, 446 (7th Cir.
2011); Logan, 96 F.3d at 977; Binks Mfg., 709 F.2d at 1119. The defendants have certainly fallen

short of that here.

 
B.

“The first step in the resolution of any legal problem is ascertaining the factual background
and sifting through the facts with an eye to the legally relevant.” Upjohn, 499 U.S. at 390-91.
Unfortunately, neither the defendants’ “Resubmission of Defendants’ Privilege Log” [Dkt. # 127]
nor their previous try, the “chart” meant to accompany their “Motion for a Protective Order” [Dkt.
## 76, 83], provide much in the way of context for the five dozen or so documents now deposited
with the court after the defendants’ initial noncompliance. This is surprising, because in the Order
of November 13" allowing defendants a chance to “fix” their previous inadequate — and late —
privilege log, defendants were directed to comply with RBS Citizens, N_A. v. Husain, 291 F.R.D. 209
(N.D. IIL. 2013). [Dkt. # 120, at 10]. There, the court distilled a template for privilege logs from the
cases in this district:

Courts in this district have required that a privilege log identify for each separate

document the following information: the date, the author and all recipients, along

with their capacities, the subject matter of the document, the purpose for its

production and a specific explanation of why the document is privileged. This

information must be sufficiently detailed to allow the court to determine whether the

party asserting the privilege has discharged its burden of establishing the applicability

of the privilege.
291 F.R.D, at 218. Defendants have seemingly ignored that part of the previous Order as well as the
applicable case law mentioned in that Order. Defendants’ log provides no dates, only sporadically
identifies author and capacity, and generally mentions only Mr. Brandstetter — defendants’ in-house
counsel— as recipient despite most documents having multiple recipients.

Plaintiff understandably argues that these deficiencies constitute a waiver as to the claims of

protection for all the documents. Plaintiffhas a point. Plaintiffs are supposed to be able to “assess

the claim” of privilege based on the defendants” privilege log, Fed.R. Civ.P. 26(b)(5)(A)(Gii), but
without any dates for when documents were created, that’s virtually impossible. Especially given
that the defendants completely bollixed their first attempt; ifa blanket waiver of the privilege should
ever be found based on an inadequate or late privilege log, it ought to be found in this case.

But, given the hoary nature of these evidentiary privileges, courts have been hesitant to find
such sweeping waivers, however poorly a privilege log has been put together. See, e.g., Sandra TE.
v. S. Berwyn Sch. Dist. 100, 600 F.3d 612, 623 (7th Cir. 2010); Belcastro v. United Airlines, Inc.,
2019 WL 1651709, at *5 (N.D. IIL. Apr. 17, 2019)(collecting cases); Monco v. Zoltek Corp., 317
F. Supp. 3d 995, 1000 (N.D. Ill. 2018)(collecting cases). And, although one won’t usually see an
effort as deficient as what we have here, especially after two tries, the court won’t go so far as to find
a global waiver here. After sifting through the hundreds of pages of documents the court is able to,
for the most part, piece the necessary information together. But, of course, the point is that doing
so is the advocate’s job, not the court’s, Dal Pozzo v. Basic Mach, Co., 463 F.3d 609, 613 (7 Cir.
2006). Moreover, all of it — the lateness of the first privilege log, the inadequacies of the first
privilege log, the inadequacies of the second privilege log, and the ridiculous claims of privilege the
first time around, see Appendix — all necessarily go into the calculus of our in camera review.

Importantly, so does defense counsel’s disturbing concession that there was no final review
of the documents submitted for in camera inspection the first time around. Defendants’ attorneys
tell the court that they had an outside vendor and staff put together the final submission, and that
their assurances were all counsel needed before dumping the mess on the court. [Dkt. #130, at 3-4].'

Such a claim is unacceptable and contrary to the minimal standards required of counsel advancing

 

' The full five binders of documents originally submitted for in camera inspection, of course, have
been retained as they may be necessary for Judge Rowland’s review and to provide her with context should
there be any objections to this order.

 
claims of attorney-client privilege, such a claim is deeply troubling and, if true, contrary to the
minimal standards required of counsel seeking to advance a claim of attorney-client privilege. Thus,
the defendants don’t fare well at all, and plaintiffs ought not be too disappointed that the court
doesn’t accept their invitation to find a global waiver as the defendants’ efforts, or lack thereof, get

the plaintiffs to the same place in the end.’

 

? The defendants have filed a reply brief, to which they attach yet another version of their privilege
log (from January 2019) and yet another declaration from attorney, Marc Al. [Dkt. # 130]. But that cannot
alone settle the issue. Courts have often looked askance at lawyer’s declarations and quite properly have not
given them conclusive weight and not felt a question conclusively answered because a lawyer has submitted
a declaration. See, e.g., FTC v. Advocate Health Care Network, 162 F.Supp.3d 666, 671 (N.D. TIL 2016),
Tellabs v, Fujitsu, 283 F.R.D. 374, 378 (N.D. IIL. 2012).

Most of what defendants attempt to explain in the reply brief, of course, ought to have been
undertaken in the opening brief — or, actually, in their brief of March 8, 2019. Reply briefs are for replying,
Hussein v, Oshkosh Motor Truck Company, 816 F.2d 348, 360 (7th Cir. 1987)(Posner, J., concurring), see
also Citizens Against Ruining The Env't v. E.P.A., 535 F.3d 670, 675 (7th Cir. 2008); Electro-Brand, Inc. v.
MEM-CE, L.L.C., 2018 WL 1189691, at *3 n. 2 (N.D. IL. 2018)(quoting Autotech Techs. Lid. P'ship v.
Automationdirect.com, Inc., 249 F.R.D. 530, 536 (N.D. II. 2008) ), not for attempting to meet the burden
of establishing the privilege and work product on a document-by-document basis that should have come in
the opening brief. Accordingly, it should go without saying that points and arguments raised for the first time
in defendants’ reply brief are waived.

Nevertheless, that being said, even if proper, the reply brief really serves only to further hinder the
task of reviewing defendants’ documents for them and it obfuscates, rather than illuminates, defendants’
claims of privilege. For example, the defendants have impermissibly submitted to the court — for what
appears to be the first time, see [Dkt. ## 76, 77, 78, 85, 86, 124] — a third version of their privilege log or
“chart.” [Dkt. # 131-1]. If the defendants think the court will assimilate this third try at a privilege log into
its review of defendants’ second try at an i camera submission, they should disabuse themselves of that
notion.

Curiously, defense counsel’s reply brief tells us that its current submission for in camera inspection
includes only 49 documents, out of what was originally 58 (presumably, the earlier five-binder submission).
[Dkt. # 130, at 1, 3-4]. But the current submission includes Exhibits 5-62, or 58 documents. The log
submitted with the current submission notes that claims of privilege are withdrawn for Ex. 20, 26, 47, and
62. [Dkt. # 124, at 10, 13, 24, 32/34]. Claims are withdrawn from a page or two of exhibits 55-59, but
maintained as to balance of the exhibit. [Dkt. # 124, at 29-32/34]. For example, in the entry for Ex.55,
defendants claim the privilege and work product for pages 4699-4701, but withdraw it for pages 4702-03.
[Dkt. # 124, at 29-30/34]. But that leaves Ex. 55 in play, as well as Exs. 56-59, so any way you slice it, it
doesn’t come out to 49 documents.

(continued...)
In the main, the documents the defendants have submitted appear to pertain to the parties’
negotiations regarding the exercise of the Purchase Options and the parties’ competing valuations
of the properties. These documents appeared to have been created from 2015 through 2017.
Obviously, the plaintiffs, seeking to exercise the options, are arguing for lower evaluations than the
defendants. While all of the documents seemingly focus on property valuation, a block of them are
directed to what defendants felt were overcharges by their property management companies, These
overcharges somehow entered into the valuations. None of this is explained by the defendants or
placed in the context of the current litigation. [Dkt. # 76, at 8-10; # 124, at 2-3].

In any event, disputes about valuation and overcharges are common and are part of the
ordinary course of business. They don’t necessarily end up in court, The question becomes whether
the financial disagreement during negotiation means that the documents, which were prepared as a
part of and to assist in those negotiations, were truly prepared in anticipation of litigation. Or,
whether gathering financial information to go back and forth on a purchase price is work in a legal
or a business capacity. Importantly, the attorney involved in these exchanges, often no more than
peripherally, is in-house counsel. As such, the defendants are “treading in an area of privilege law

that is generally recognized to be ‘especially difficult,’ namely, distinguishing in-house counsels’

 

*(,...continued)

To further complicate the already hopelessly complicated proceedings, the defense counsel’s reply
brief indicates that a number of documents submitted for in camera inspection and listed in the privilege log
are actually not “at-issue “document[s] that require[] a privilege ruling.” [Dkt. # 124, at 5-6, 10-11]. The
court is told that this includes, for example, Ex. 5 AMTX-Urban 272-280. [Dkt. # 124, at 5, 10]. But the
privilege log lists AMTX-Urban 272-280 and indicates “A/C and W/P” in the “Privilege basis” column. [Dkt.
# 124, at 4/34]. Similarly, defendants indicate that Ex. 13 - AMTX-Urban 2380 — is not at issue, but the
privilege lists it as withheld on the basis of “A/C/ and W/P.” [Dkt. # 124, at 7]. The same conflicting claims
are made for a number of other entries. Out of an abundance of caution, and having been misled by
defendants’ flabbergasting approach throughout this process, the court reviewed all documents submitted
that the plaintiffs challenged.

 
legal advice from their business advice.” Am. Nat. Bank & Tr. Co. of Chicago v. Equitable Life

Assur. Soc. of U.S., 406 F.3d 867, 879 (7th Cir. 2005); see also Smith v. Bd. of Education of City of
Chicago, 2019 WL 2525890, at *2 (N.D. Ili. June 19, 2019)(“. .. courts presume that where

in-house counsel is involved, “the attorney’s input is more likely business rather than legal in
nature.”); Parneros v. Barnes & Noble, Inc., 2019 WL 4891213, at *4 (S.D.N.Y, Oct. 4, 2019).

.. given that privilege obstructs the truth-finding process and its scope is limited to that which is
necessary to achieve its purpose ... the need to apply it cautiously and narrowly is heightened in the
case of corporate staff counsel, lest the mere participation of an attorney be used to seal off
disclosure.”); Jnre Cty. of Erie, 473 F.3d 413, 421 (2nd Cir. 2007)“. . . in-house attorneys are more
likely to mix lega! and business functions.”); Neuberger Berman Real Estate Income Fund, Inc. v.

Lola Brown Trust No. 1B, 230 F.R.D. 398, 411 n. 20 (D.Md.2005) (“While courts state that they do
not intend to weaken the privilege [by imposing a “higher burden on in-house counsel to ‘clearly
demonstrate’ ” that counsel was giving legal advice], they are mindful that corporate clients could
attempt to hide mountains of otherwise discoverable information behind a veil of secrecy by using
in-house legal departments as conduits of otherwise unprivileged information.”).

While the distinction is not easy to draw, generally speaking, “legal advice, as contrasted with
business advice, ‘involves the interpretation and application of legal principles to guide future
conduct or to assess past conduct’” and “{w]here business and legal advice are intertwined, the legal
advice must predominate for the communication to be protected.” BankDirect Capital Fin., LLC
v. Capital Premium Fin., Inc., 326 F.R.D. 176, 181 (N.D. Ill. 2018)(collecting cases). In the main,
it must be said that review of the documents at issue here show that financial considerations -- how

to value properties to get the best financial result in the purchase options — tends toward financial

 
advice and activity and away from legal. That these documents, even those prepared personally by
in-house counsel Mr. Brandstetter, are business documents and not legal ones is underscored by the
fact that, in many instances, Mr. Brandstetter, attorney for defendants, is communicating directly
with a party he knows to be represented by counsel. See, e.g., Russell v. Citigroup, Inc., 748 F.3d
677, 680 (6th Cir. 2014); E.E.O.C. v. Univ. of Chicago Med, Ctr,, 2012 WL 1329171, at *3 (N.D.
Til. Apr. 16, 2012)

Up against all that, the defendants, in their privilege log, tell the court that their in-house
counsel, Mr. Brandstetter, “does not make substantive business decisions, . . . [so] [t]hese
communications are therefore attorney-client and work product privileged... .” “Unfortunately,
saying so doesn’t make it so.” United States v. 5443 Suffield Terrace, Skokie, Il., 607 F.3d 504, 510
(7th Cir.2010);Madlock v, WEC Energy Group, Inc., 885 F.3d 465, 473 (7" Cir. 2018). Accord
Biestek v. Berryhill, — U.S. ——, 139 S. Ct. 1148, 1162 (2019). Indeed, recently assertions by
lawyers that they are not involved in certain kinds of corporate conduct were proven to be untrue.
See FTC v. Advocate Health Care Network, 162 F.Supp.3d 666 (N.D.Iil. 2016). See also Tellabs
Operations, Inc. y. Fujitsu Ltd., 283 F.R.D. 374, 379 (N.D.IIL 2012); Silversun Industries, Inc. v.
PPG Industries, Inc., 296 F.Supp.3d 936 (N.D.IIL 2017). Thus, assertions by lawyers in the case
based on what they have been told by others, need not be accorded the weight of an encyclical.

While most ifnot all of the documents submitted for in camera review are financial analyses,
or discussions about them and about the most advantageous formula to use, defendants tell us that
Mr. Brandstetter reviews them for legal accuracy. “[H]e requires staff assistance to prepare analyses
due to the small size of the legal department” and, because the financial analyses were prepared at

his direction, they are “governed by the work-product privilege.” Not necessarily; more ofa showing

10
is required than asserting an attorney requested a document or an analysis. See, e.g., /T.C. v.
Boehringer Ingelheim Pharm., Inc.,778 F.3d 142, 152 (D.C. Cir. 2015)(factual information prepared
by non-lawyers, even if requested by lawyers, is not protected from discovery under the work product
doctrine as it “ does not reveal any insight into counsel's legal impressions or their views of the
case.”’).

But, defendants repeat these assertions, over and over, as though a mantra, But saying so —
not even saying so 50 or 60 times ~ does not make it so. Guerrero v. BNSF Ry. Co., 929 F.3d 926,
929 (7th Cir. 2019); see, e.g., Valero Energy Corp. v. United States, 569 F.3d 626, 631 (7th Cir.
2009)(“Simply asserting that the documents discuss federal tax issues does not convince us that the
district court clearly erred in finding them discoverable.”). That is all the more true in this case
because these assertions are little different than those the defendants made -- tardily — the first time
around. [Dkt. # 85]. The Appendix to this decision includes just a handful of examples of
documents the defendants previously said were necessary to Mr. Brandstetter providing legal advice,
or prepared at his direction in anticipation of litigation. As can be seen, these include blank pages
(100s of them), lines (almost as many) and photos of furniture and bathroom fixtures. Again, these
are just a few examples of scores, if not hundreds, of pages the defendants told the court were
privileged in the first go-round, Obviously, the current submission, and defendants’ assertions, must
be viewed with a skeptical if not a jaundiced eye. They do not fare well under scrutiny.

Beginning with Ex. 5 ~ the so-called lead document — one can see that little has changed
since that first submission, as the exhibit exemplifies many of the flaws in the defendants’ claims
of privilege and work product. Exhibit 5 is an email string over one month from November 7, 2017

to December 7, 2017. It starts with an October 31, 2017 balance sheet on the Carmel House from

1]
Mr. Delman, who is plaintiffs president, to Ms. Holtz. Ms. Holtz (left unidentified in the privilege
log) attaches it and forwards it to Mr. Sebastien (defendant calls him one of their “business
representatives”) and cc’s that email to Mr. Brandstetter (defendants’ in-house counsel) and two
other “business representatives.” Mr. Brandstetter, while cc’ed on these emails, provides no
responses or input whatsoever. The defendant claims that the redacted portions of the email chain
— communications among the “business representatives” Ms. Hotlz, Mr. Sebastien, and Ms. Usner
regarding the purchase option negotiations — are protected by the attorney-client privilege and the
work product doctrine. [Dkt #124, at4]. The defendants claim that the balance sheet (AMTX-Urban
281-284), compiled by plaintiff's president and sent to Ms. Holtz, is protected by the work product
doctrine.

First, the claims as to the lead document emai! chain were not advanced in the defendants’
first “chart”, which was tardily submitted about a month after defendants’ motion seeking in camera
review and a ruling upholding their claims of privilege. [Dkt. ##76, 85, at 1]. So, the privilege log
was not only late, it didn’t claim Exhibit 5 was privileged. ‘The claims regarding Exhibit 5 being
protected by both the attorney client privilege and the work product doctrine, then, are brand new
and, given the foregoing history, have been waived. See Surgery Ctr. at 900 N. Michigan Ave., LLC
y. Am. Physicians Assurance Corp., Inc., 317 F.R.D. 620, 631 (N.D. Ill. 2016)(Arguably, they
waived their claim of privilege as to these unidentified documents then and there.”); Baxter
International, Inc. vy. Becton, Dickinson and Company, 2019 WL 6258490, at *12 n. 13 (N.D. IIL.
Nov. 22, 2019)(forfeiture of work product protection where protection was not asserted in privilege
log); Smith v. Bd. of Education of City of Chicago, 2019 WL 2525890, at *4 (N.D. Ili. June 19,

2019)(waiver of work product protection where claim not asserted in privilege log); Rao v. Bd. of

12

 
Trustees of the Univ. of Hlinois, 2016 WL 6124436, at *7 (N.D. IIL Oct. 20, 2016)(°A timely and
adequate privilege log is required by the federal rules, and the failure to serve an adequate and timely
privilege log may result in a waiver of any protection from discovery.”). This waiver applies to six
other documents — Exs. 11, 12, 13, 15, 17, 19, and 46 ~ that defendant did not include at all in its
original claims of privilege and work product, or now claims to be work product for the first time.

Second, defendants don’t make a convincing case that either the attorney-client privilege or
the work product doctrine apply to the email exchange in Ex. 5 and it is, of course, their burden to
do so. Binks Mfg. Co. v. Nat'l Presto Indus., Inc.,709 F.2d 1109, 1119-20 (7th Cir. 1983). Ms. Holtz
receives a spreadsheet on value of properties from plaintiff's president. She passes it along co-
employee Mr. Sebastien with anumber of questions and comments. Mr. Sebastien responds asking,
among other things, how many other purchase options they had to go through. Ms. Holtz responds
that there are four more, so the negotiating process would be continuing “for a long time.” Ms.
Usner, who had been cc’ed on the exchange, then chimes in with three additional valuation
scenarios, Mr. Sebastien responds, with his opinion on which to use and advising the negotiating
team to put Mr. Delman off for a bit. Ms. Holtz then responds with additional analysis for and a
question for Mr. Sebastien. The two exchange the email chain twice more, and then Ms. Holtz
closes it off, sending Mr. Sebastien her final, proposed response to Mr. Delman. Mr. Brandstetter
is cc’ed throughout but, as already indicated, he plays no role. He is never addressed, never asks a
question, and never provides any input or instructions.

There is no case to be made that this email exchange is privileged. No one in the chain
requests any legal advice from Mr. Brandstetter and he never offers any. See Sandra T.E. v. S.

Berwyn Sch. Dist. 100, 600 F.3d 612, 618 (7th Cir. 2010)(party must show legal advice was sought,

13
and communication was related to that purpose ); United States v. BDO Seidman, LLP, 492 F.3d
806, 815 (7th Cir, 2007)(“Only those communications which ‘reflect the lawyer's thinking [or] are
made for the purpose of eliciting the lawyer's professional advice or other legal assistance’ fall within
the privilege.”) Email communications do not become protected by attorney client privilege merely
because an attorney is ce’d on them. See, e.g, Liner v. FCA US LLC, 2019 WL 5258074, at *6
(N.D. Ill. Oct. 17, 2019)(documents “do not become protected by attorney client privilege merely
because an attorney requests or reviews them.”); Towne Place Condo. Ass'n v. Philadelphia Indem.
Ins. Co., 284 F, Supp. 3d 889, 895 (N.D. Ill. 2018) (“Merely communicating with a lawyer or
copying a lawyer on an otherwise non-privileged communication, will not transform the
non-privileged communication or attachment into a privileged one, even if the otherwise
non-privileged communication was at the behest of the lawyer.”), Nucap Indus. Inc. v. Robert Bosch
LLC, 2017 WL 3624084, at *2 (N.D. Hl. Aug. 23, 2017)(“. . . copying an attorney does not make a
communication privileged, and it is not apparent that the purpose of the email was to solicit legal
advice as opposed to business advice.”); Bell Microproducts, Inc. v. Relational Funding Corp., 2002
WL 31133195, at *1 (N.D. Ill. 2002)instruction from an attorney to employees to copy him as a
recipient on any emails or documents was not by itself enough to make the document privileged).

As for work product protection, the email exchange concerns negotiations on the value of the
properties subject to the purchase options. As the Seventh Circuit has explained, in order to invoke
the work product privilege, defendants had to show “the primary motivating purpose behind the
creation of a document . . . must be to aid in possible future litigation.” Binks Mfg. Co. v. Nat'l
Presto Indus., Inc., 709 F.2d 1109, 1119 (7th Cir. 1983). “Materials created in the ordinary course

of business which may have the incidental effect of being helpful in litigation are not privileged

14
under the work product doctrine.” RBS Citizens, 291 F.R.D. at 217. “The mere fact that litigation
does eventually ensue does not, by itself, cloak materials . .. with the work product privilege; the
privilege is not that broad.” Binks Mfg. Co. v. National Presto Indus., Inc., 709 F.2d 1109, 1118 (7th
Cir,1983); Logan v. Commercial Union Ins. Co., 96 F.3d 971, 976 (7th Cir. 1996). The primary
motivating purpose behind this exchange was negotiations, not litigation, however unpleasant those
negotiations might have been. Indeed, Ms. Holtz even says that negotiations would be ongoing for
a long time due to the number of properties.

Finally, and remarkably, the defendants claim that the balance sheet itself (AMTX-Urban
281-284) is protected by the work product doctrine because it was “reviewed for legal accuracy by
Mr. Brandstetter against the contractual agreements governing the parties’ relationship and used
by him to formulate his settlement advice to his clients” and was “specifically put together for Mr.
Brandstetter’s review.” [Dkt. #124, at 5]. The most specious claim, however, is that the balance
sheet was a product of Mr. Brandstetter’s requirement of “staff assistance.” [Dkt. # 124, at 5].
Again, the initial email with the balance sheet attached is from Mr, Delman, plaintiff's president.
(AMTX-Urban 0000280). The balance sheet was prepared by plaintiff's president. Cf’ United
States v. Nobles, 422 U.S. 225, 238-39 (1975)(work product doctrine protects “material prepared
by agents for the attorney ....” (Emphasis supplied)); United States v. Smith, 502 F.3d 680, 689 (7th
Cir. 2007)(“. .. the privilege extends to the work of the attorney's agents, not the client's agents.”).
To assert that it was prepared at the direction of Mr. Brandstetter to a staff member is simply a lie.
How can it possibly be the work product of defendant’s in-house counsel? If such a claim could
possibly hold water, everything ever touched or even merely forwarded to an attorney would be

immune from discovery. That’s clearly not the case, see, e.g., McCullough v. Fraternal Order of

15
Police, Chicago Lodge 7, 304 PRD. 232, 237 (N.D. IIL, 2014)(“. .. simply copying a lawyer on an
otherwise nonprivileged communication will not transform the non-privileged document into a
privileged one.”), and the premise the defendant is advancing is preposterous.’ Claiming that a
balance sheet sent by the other side in a purchase option negotiation is the work product of your in-
house counsel is, at best, frivolous and, it inspires a healthy degree of skepticism toward any other
claims the defendants make. See Campbell v. Clarke, 481 F.3d 967, 969 (7th Cir. 2007)(“[Parties]
who attempt to deceive federal judges, . . . cannot expect favorable treatment on matters of
discretion.

Ex. 6 — This is another 10/31/2017 balance sheet, but for a different building, the Lakeland
Apartments. Defendants claim this was attached to the foregoing email as well and, again, was
prepared for Mr. Brandstetter’s review and is protected from discovery by the work product doctrine.
But, again, the claim is ridiculous. It was prepared by plaintiff's president and sent to Ms. Hotlz as
part of purchase option negotiations. It was the other side’s idea of how the properties ought to be
evaluated. This is clearly not Mr. Brandstetter’s work product, nor that of his staff, not prepared at
his instruction, Again, such claims are frivolous at best, and severely undermine the defendants’
position as to all five dozen of these documents.

Exs. 7 and 8 — These are two additional spreadsheets that defendants tell us were part of the

 

3 So patently unacceptable is Mr. Brandstetter’s claim that a financial analysis prepared by the
president of a company his client is negotiating with is His work product and the other company’s president
is no different than /yis staff that, unsurprisingly, neither the court, nor the plaintiff were able to uncover any
case addressing such an unsupportable assertion. On the one hand it is comforting to know that, despite the
all-to-common abuse of the attorney client privilege and work product to thwart discovery, see, e.g.,
Motorola Sols., Inc. v. Hytera Comme'ns Corp., No. 17 C 1973, 2018 WL 1804350, at *1 (N.D. Ill. Apr. 17,
2018); Towne Place Condo. Ass'n v. Philadelphia Indem. Ins. Co., 284 F.Supp.3d 889 (N.D. Ill. 2018). See
also Dietz & Watson, Inc. v. Liberty Mut. Ins. Co., 2015 WL 2069280, at *6 (E.D. Pa. 2015), no one has
apparently been so audacious before.

16
attachments to Ms. Holtz’s email which means, again, they were prepared by plaintiff's president
and are obviously not the work product of defendants’ in-house counsel.

Ex. 14 This is an email ftom Ms. Usner to Mr. Sebastien and Mr. Brandstetter regarding
the manner in which the properties subject to the purchase option would be evaluated, with the
suggestion that a previous business deal be employed as a template. While Ms. Usner does ask Mr.
Sebastien and Brandstetter how they wanted to proceed, by all appearances this is asking for business
as opposed to legal advice. See, e.g., Burdon-Meeks v. Welch, 319 F.3d 897, 899 (7th Cir.
2003)(“Federal law extends the privilege to communications about legal subjects, and it is hard to
see why a business evaluation meets that description.”); United States v. Evans, 113 F.3d 1457, 1463
(7th Cir, 1997)(“When lawyers are consulted as . . . business advisors, . . . . the privilege is
inapplicable.” (quoting Richard O. Lempert & Stephen A. Saltzburg, A Modern Approach to
Evidence (2d ed.1982) at 659-660)); RBS Citizens, 291 F.R.D. at 216 (the “privilege is limited to
situation in which the attorney is acting as a legal advisor — business and financial advice are not
protected.”); Smith v. Bd. of Educaition of City of Chicago, 2019 WL 2525890, at *1 (N.D. TIL June
19,2019). And, as it is part of the ongoing negotiations discussed at length in connection with Ex.
5, supra, it is not work product. Ex. 15, which fell into the category of documents for which claims
of protection were waived, is merely a duplicate of this email.

Ex, 16 — This document is a financial analysis attached to the email in Ex. 15. The analysis,
then, is identical to that regarding Ex. 14. The same goes for Exs. 17 and 18, as defendant suggests.
Hence, defendants have failed to establish the documents are either privileged or work product.

Ex. 21— This is another email chain regarding valuations of properties subject to purchase

options, and eventual presentation of the “theory” of valuation to the other side, As such, it crosses

17
over the line between legal and business capacity of an attorney to business capacity, and defendant
has failed to meet its burden of convincing the court otherwise. Burdon-Meeks, 319 F.3d at 899;
Evans, 113 F.3d at 1463; RBS Citizens, 291 F.R.D. at 216; Smith, 2019 WL 2525890, at *1. As
defendant concedes, the analysis is the same for Exs. 22 and 23, identical Ex. 25, and the attachment,
Ex. 24.

Exs. 27 and 28 — These documents which evince Mr. Brandstetter communicating directly
with represented parties — Mr. Delman and Mr, Conant — meaning that the communications could
not be legal in nature, and therefore, cannot be protected by either the attorney-client privilege or
work product doctrine.

Ex, 29 — This document, although authored by Mr. Brandstetter, crosses over to the financial
side of the negotiations. As such, defendant has failed to meet its burden of convincing the court it
is protected from discovery. Burdon-Meeks, 319 ¥.3d at 899; Evans, 113 F.3d at 1463; RBS
Citizens, 291 F.R.D. at 216; Smith, 2019 WL 2525890, at *1.

Ex. 31 — This is a purely financial analysis prepared in connection with the ongoing
negotiations and is, accordingly, neither apparently related to legal advice nor work product prepared
in. anticipation of litigation.

Ex. 33 — Again, this email and attachments deal with valuations of several properties. There
is no input from Mr. Brandstetter, nor is he asked for any. He is merely cc’ed. That is not and never
has been enough to trigger the privilege.

Ex. 34 — This is another cover email with a financial analysis. Again, Mr. Brandstetter is
merely cc’ed and neither provides input nor is asked for any input or advice.

Ex. 35 — This is another cover email with another financial analysis attached. Mr.

18
Brandstetter is not even cc’ed on this email.

Ex, 37 This is an email chain in which Mr. Brandstetter asks Ms. Holtz and Ms. Reynolds
to check the numbers in some financial information that is part of purchase option negotiations.
Again, it is a financial analysis, not legal work.

Exs. 38, 39 — Exhibit 38 is an email from Ms. Holtz to Mr. Brandstetter forwarding yet
another set of purely financial data, the attachment to Exhibit 38 and Exhibit 39.

Ex. 42 - This is yet another financial breakdown, of management fees for several properties.

Ex. 43 — This document is identical to Exhibit 39.

Ex. 44 — This is a cover email mentioning an update of management fee analysis, with that
analysis attached. Ex. 45 is an additional attached financial analysis. These documents are clearly
part of ongoing business negotiations as Ms. Holtz remarks that the other side has been “pestering”
her for them.

Ex. 45 — This is another management fee analysis, similar to Exs, 39 and 43.

Ex. 48 — This is an email exchange between Mr. Brandstetter and Mr. Delman, a represented
party, so it is obviously neither privileged nor work product. Indeed, in a way, it sums up why
defendants have failed to meet their burden of proving that any of these documents are privileged
or work product. In the exchange, Mr. Delman asked for defendants’ “SLP analysis . . . on a year
by year basis.” Mr. Brandstetter then forwarded this request to Mr. Sebastien, asking if defendants
should let Mr, Delman see the analysis. Mr. Sebastien responded, facetiously, “No, it’s a secret.”
And then explained that, of course Mr. Delman could see it as he would see it eventually anyway.
If anything refutes a claim of immunity from discovery, and highlights Mr. Brandstetter’s over-

expansive view of the privilege and work product doctrine, that exchange certainly does.

19

 

 
Ex. 49 — This is yet another purely financial document, another management fee analysis.

Ex, 50 — This document is an email from Mr. Brandstetter to Ms. Usner covering a draft of
a letter from Mr. Brandstetter to Mr. Delman requesting that the general partner collect overcharged
management fees. Mr. Brandstetter essentially asks Ms. Usner to proofread the numbers in the letter
before it goes out. The fact that Mr. Brandstetter is communicating directly with Mr. Delman
underscore the nature of his work on the business, as opposed to the legal, side of his capacities.

Ex. 51 — This document is another such letter from Mr. Brandstetter to Mr. Delman.
Defendants claim it, too, was attached to the foregoing email. Again, it cannot be protected by the
attorney-client privilege or work product doctrine.

Ex. 53 — This is an email from Ms. Holtz to Mr. Brandstetter asking him to write a letter to
the general partners requesting them to collect overcharged management fees. Attached are her
calculations of those fees. Again, the subject matter is financial and Mr. Brandstetter is
communicating directly to the general partners, not through their counsel. All that leads to the
impression that this is not legal work.

Ex. 54 — This is an email from Ms. Holtz to Mr. Brandstetter, forwarding an email and
management fee analysis by Ms. Usner, which Ms. Usner had already sent to Mr. Brandstetter at Ms.
Holtz’s request, but had also cc’ed Ms. Holtz. The document is described in defendants’ log as Ms.
Usner’s response to Mr. Brandstetter’s request, although the content of the emails suggest there was
no request. In any event, again, it is more a business matter than a legal one.

Ex. 57 — Defendants describe this as Ms. Holtz providing Mr. Brandstetter with valuation
analysis, but it is actually an email exchange between Ms. Holtz and Mr. Delman. She then forwards

the exchange to Mr. Brandstetter, noting that Mr. Delman is not arguing against the valuation

20
formula they are using to arrive at property valuations. As such, this is, yet again, financial rather
than legal work.

Exs. 60, 61 — These are financial valuation of a handful of properties. Unlike the rest of the
documents submitted for the in camera review, defendants claim this analysis was prepared for, and
at the direction of, outside counsel. But, the document the analyses were attached to, Ex. 58, is an
exchange between Mr. Brandstetter and Ms. Holtz. Ms. Hotlz’s email indicates that the valuations
were attached, not in response to a request from or for use by outside counsel, but for use in
negotiations with Nationwide,

In addition to asking that these documents be produced, plaintiffs ask for sanctions. Plaintiffs
submit that they have incurred significant expense in these privilege claim proceedings, and seek
$20,000 as reimbursement for fees and costs attributable to: (1) counsel’s meet-and-confer efforts;
(2) counsel’s review of defendants’ original privilege log; (3) counsel’s review of filings in
comnection with defendants’ original motion filed on March 8, 2019; (4) plaintiffs’ response to
defendants’ motion; (5) counsel’s review and study of defendants’ late-submitted “Chart” (ECF
No. 85); (6) counsel’s review of defendants’ resubmitted privilege log; (7) client conferences
and discussions regarding the foregoing; and (8) Plaintiffs’ responsive filings to Defendants’
resubmitted privilege log.

Of course, invalid claims of privilege are sanctionable, as they serve to withhold from the
other side discoverable materials. But generally, “sanctions may only be imposed where a party
displays wilfulness, bad faith, or fault.” Am. Nat. Bank & Tr. Co. of Chicago v. Equitable Life Assur.

Soc. of U.S., 406 F.3d 867, 878-79 (7th Cir. 2005); Langley v. Union Elec, Co., 107 F.3d 510, 514

21
(7th Cir.1997).* Obviously, the defendants’ first privilege chart, brief, and claims of privilege,
especially when gauged against the documents submitted in camera, were all made in bad faith. The
same can be said for the second privilege log, which failed to comply with both Fed.R.Civ.P
26(b)(5)(“. . . describe the nature of the documents, communications, .. . in a manner that. . . will
enable other parties to assess the claim.”), and even failed to comply with this court’s Order of
November 13", which laid out the format the defendants ought to have employed. [Dkt. # 120, at
10]. Orders and rules exist for manifold reasons. They ensure the fair and expeditious resolution of
legal controversies, and require attorneys to organize their cases rather than have the court do it for
them. McCurry v. Kenco Logistics Servs., LLC, 942 F.3d 783, 790 (7th Cir. 2019).

It is not enough for an attorney to simply execute a “document dump” and expect an
informed in camera inspection. But defense counsel could not have possibly even bothered to
review the documents they dumped on the court the first time around. The submission — again, there
are examples in the Appendix — is the in camera inspection version of a brief written in gibberish.
McCurry, “[b]ad writing does not normally warrant sanctions, but we draw the line at gibberish.”
942 F.3d at 792. And while they did better the second time around, they still fell short of what it

expected by ignoring the court’s Order. Ifthat does not constitute wilfulness, fault, and/or bad faith

 

* The theory underlying the purposes of any sanction award certainly applies here. Sanctions are
generally designed to compensate an injured party for time that was needlessly spent on a particular matter.
For discussion of the theory of sanctions generally see Stephens v. Baker & McKenzie LLP, 769 F. App'x
362, 365 (7th Cir. 2019); King v. Fleming, 899 F.3d 1140, 1156 (10th Cir. 2018); Ambati v. Reno, 2 P. Apo'x
500, 501 (7th Cir. 2001); Textor v. Board of Regents of Northern Illinois University, 7\1 F.2d 1387 (7" Cir.
1983); Rickels v. City of South Bend, Indiana, 33 F.3d 785, 786-87 (7th Cir. 1994). Cf “Rule 38 sanctions
are designed to compensate the appellee for the time and resources wasted in defending against a plainly
baseless appeal. ... a promise ‘not to do it again’ does not excuse the harm already inflicted.” Brotherhood
of Engineers and Trainmen v. Union Pacific Railroad Co.,_F.3d_ (7" Cir. 2018).

22

 

 
if that does not warrant sanctions —then there are no teeth to the court’s authority to curb discovery
abuses.

As such, the court agrees that plaintiff must be recompensed for at least some of the expenses
the defendants’ actions have visited upon them. The defendants’ initial submission of documents
for in camera inspection cannot be described as having been done in good faith. As the discussions
regarding that first go-round amply indicate, see [Dkt. ## 120,128, supra], much of what the
defendants submitted was a waste of time for the plaintiffs and the court. The privilege “chart” was
woefully inadequate, and the in camera submissions, which of course the plaintiffs were spared
having to look at, were often ridiculous. See, e.g., Appendix. Plaintiffs in this case are entitled to
fees and costs for any work they did as a result. As for defendants’ second try, the privilege log
again fails to comply with Fed.R.Civ.P. 26(b6)(5)(“. . . describe the nature of the documents,
communications, ... in a manner that . . . will enable other parties to assess the claim.”), and even
fails to comply with this court’s order of November 13", which laid out the format the defendants
ought to have employed. [Dkt. # 120, at 10]. As such, the plaintiffs should also recoup any expense
incurred through review of that document and compiling, without the proper detail from defendants,
their response brief. Obviously, again, the plaintiffs did not have to review the documents submitted
in camera but, aside from a handful of specious claims, those documents claimed to be privileged
or work product could arguably be said to be the result of attorneys “‘zealously’ protectfing]
documents believed, in good faith, to be within the scope of the privilege,” Am. Nat. Bank, 406 F.3d
at 877-78.

Accordingly, plaintiffs should submit invoices to substantiate the amount of fees reasonably

incurred in dealing with the two privilege logs, and preparing the portions of the two response briefs

23
dealing with those privilege log assertions.

ENTERED: ftom

DATE: 1/13/20

24
~ APPENDIX
0019874_00000005_0000013_00004,xism

 

 

 
0019874_00000005_0000013_00003.xlsm

KY
KY
KY
KY
Ky
KY
KY
KY
KY
KY

S555 5555

MA
MA
MA
MA
MA
MA
MA

 

KY Kentucky
Lexington-Fayette

Bowling Green
Elizabethtown-Fort Knox
Owensboro
Louisville/Zefferson County
Evansville

Cincinnati

Clarksvilke
Huntington-Ashland
N/A

LA Louisiana

New Orleans-Metairie
Baton Rouge

Lafayette
Shreveport-Bossier City
Houma-Thibodaux
Lake Charles

Monroe

Alexandria

Hammond

N/A

MA Massachusetts
Springfield

Barnstable Town

Pittsfield

Worcester
Boston-Cambridge-Newtor
Providence-Warwick

n/A

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fa cw ae we oD a we ee wm oe ee eo oe eo 2

ermooceaoodconncoocnceoomoooeomtoaonocoacdanonaocoaoncteoegmgeaeveonvnacaanoaccaceeve eed co eg eae aoe er em Oo oO

eooeoedcddondnoceoaceaod eo oo ewmeeaoaaonoeoane aoa e eee er MOP OC DC UOCCUOCUCcUOCKOCUCUODCcUUOCUCUOCCceOmrCcUOCULcUOCcUOCULUDD CU OCU DUULUCUOULULUL
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a

9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

oe cr qcqcaqc co ceo ccoocoe eomromrocmp og fo 2

HTT

m-mormr oO 07 0 oc ae co coco ee eo ao eo PrP WO OolcDUrlUlcUOmUmLcUrerlUCc CLG

oocoeo eocptvootmpd ooo eoclcrtCCloclCUCcUOCCcUOCUCULcUrUrCUcUwwhUCcUUlUULUCUUCLUOUCLULDD
 

 

 

 

 

 

 

 

 

coocoo oO 0 O02

i

oo go o G9 C700 2
ooo oO cpcr coc coc oc &

ooo cao gogo06Um6DDUULUO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

iod to 5000
‘to Jan. ist of the year after the most recent Audit
jebt from most recent Audit into cell £27.

 

 

 

 

Lookup Table (Current Rate

Cumulative.

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
81
82
83
84
85
86
87
8&8
89
90
91
92
93
94
95
96
97
98
99
100
104
402
403
104
105
106
107
108
109
170
qi
112
443
414
115
1186
117
118
119
120
121
122
423
124
125
126
127
128
129
130
134
432
433

9/4/2023
10/1/2023
4141/2023
42/1/2023

12024
2/1/2024

1/2024

4/1/2024

5/1/2024

6/1/2024

7/1/2024

8fi/2024

of tf2024

10/1/2024
44/1/2024
12/1/2024

4/1/2026

2/1/2025

3/1/2025

41112025

5/1/2025

6/1/2025

71142025

8/1/2025

9/4/2025
40/1 #2025
11/1/2025
4241/2025

1/1/2026

2/1/2026

3/1/2026

4/1/2026

5111/2026

6/1/2026

7/4/2026

8/1/2026

9/4/2026
10/1/2026
41/1/2026
12/1/2026

11/2027

2/1/2027

3/1/2027

4/1/2027

5/1/2027

6/1/2027

THf2027

81/2027

91/2027
10/1/2027
11/1/2027
12/1/2027

1/1/2028

2023
2023
2023
2023
2024
2024
2024
2024
2024
2024
2024
2024
2024
2024
2024
2024
2025
2025
2026
2025
2025)
2025
2025)
2025
2025)
2025
2025
2025
2026
2026
2026
2026
2026
2026
2026)
2026;
2026
2026)
2026
2026
2027
2027
2027
2027
2027
2027;
2027
2027
2027
2027
2027
2027
2028

 

0.000%
0.000%
0.600%
0.000%
0.000%
6.000%
0.000%
0.000%
0.000%
8.000%
0.000%
0.000%
0.000%
0.000%
0.000%
0.000%
0.000%
0.000%
0.000%
0.000%
0.000%
8.000%
0.000%
0,000%
0.000%
0.000%
0.000%
0.000%
0.000%
0.000%
0.000%
0.000%
8.000%
0.000%
0.000%
0.000%
0.000%
0.000%
0.000%
0.000%
0.000%
0.000%
6.000%
0.000%
0.000%
0.000%
0.000%
0.000%
0.000%
0.000%
0.000%
0.000%
0.000%

0.000%
0.000%
0.000%
0.000%
0.000%
0.000%
0.000%
0.000%
0.000%
0.000%
0.000%
0.000%
0.000%
0.000%
0.000%
0.000%
0.000%
0.000%
0.000%
0.000%
0.000%
0.000%
0.000%
0.000%
8.000%
0.000%
0.000%
0.000%
0.000%
0.000%
0.000%
0.000%.
0.000%
6.000%
0.000%
0.000%
0.000%
0.000%
0.000%
0.000%
0.000%
0.000%
0.000%
0.000%
6.000%
0.000%
0.000%
0.000%
0.000%
0.000%
0.000%.
0.000%
8.000%

 

 

 
0019874 0000000 = 4013_00004.xlsm

 

 

Wentwood Capital Advisors, LP

 

 

 

 

 

 

   
 

 

Year

1987
1988
1989
1990
1991
1992
1993
1994
1995
1996
1997
1998
1999
2000
2001
2002
2003
2004
2005
2006
2007
2008
2009
2010
2011
2012
2013
2014
2015
2016
2017
2018
2019
2020
2021
2022
2023
2024
2025
2026
2027

Year to Date Conversions

{-Jan

1/1/1987
1/1/1988
1/1/1989
1/1/1990
1/1/1991
1/1/4992
1/1/1983
1/1/1994
1NMN995
1NN996
1/1997
T1998
1/1/1999
1/4/2000
1/1/2001
1/1/2002
1/1/2003
1/1/2004
1/1/2005
1/1/2006
1/1/2007
1/1/2008
1/1/2009
1/1/2010
1/1/2011
4/1/2012
1/1/2013
1/1/2014
1/1/2015
1/1/2016
1/1/2017
1/1/2018
1/1/2019
1/1/2020
1/1/2021
1/1/2022
1/1/2023
1/1/2024
1/1/2025
1/1/2026
1/1/2027

Tax Day Tax Day + 4

4/15/1987
4/15/4988
4/15/1989
4/15/7990
4/15/1994
4/15/1992
4/15/1993
4/15/1994
4/15/1995
4/15/1986
4/15/1997
4/15/1998
4/15/1999
4/15/2000
4/15/2001
4/15/2002
4/15/2003
4/15/2004
4/15/2005
4/15/2006
4/15/2007
4/15/2008
4/15/2009
4/15/2010
4/15/2014
4/15/2012
4/15/2013
4/15/2014
4/15/2015
4/15/2016
4/15/2017
4/15/2018
4/15/2019
4/15/2020
4/15/2021
4/15/2022
4/15/2023
4/15/2024
4/15/2025
4/15/2026
4/15/2027

4/16/1987
4/16/1988
4/16/1989
4/16/1990
4/16/1991
4/16/1992
4/16/1993
4/16/1994
4/16/1995
4/16/1996
4/16/1997
4/16/1998
4/16/1999
4/16/2000
4/16/2001
4/16/2002
4/16/2003
4/16/2004
4/16/2005
4/16/2006
4/16/2007
4/16/2008
4/16/2009
4/16/2010
4/16/2011
4/16/2012
4/16/2013
4/16/2014
4/16/2015
4/16/2016
4/16/2017
4/16/2018
4/16/2019
4/16/2020
4/16/2021
4/16/2022
4/16/2023
4/16/2024
4/16/2025
4/16/2026
4/16/2027

31-Dec

12/31/1987
12/31/1988
12/31/1989
12/31/1990
12/31/1991
12/31/1992
12/31/1993
12/31/1994
12/31/1995
12/31/1996
12/31/1997
12/31/1998
12/31/1999
12/31/2000
12/31/2001
12/31/2002
12/31/2003
12/31/2004
12/31/2005
12/31/2006
12/31/2007
12/31/2008
12/31/2009
12/31/2010
12/31/2011
12/31/2012
12/31/2013
12/31/2014
12/31/2015
12/31/2016
12/31/2017
12/31/2018
12/31/2019
12/31/2020
12/31/2021
12/31/2022
12/31/2023
12/31/2024
12/31/2025
12/31/2026
12/31/2027

 

Historical Rates no longer being
through macro

Start End Total Rate

Date Date Days
O1ore7 09/30/87, 273
40/01/87. 12/31/81
010188 03/3188. 1
‘04/01/88. 09/30/88 183.
to1ovves 03/31/89
04/01/89. 09/30/88
10/01/89 O3/s
04/01/01. 12/31/91

    
   
  

O70 = OesO/i 82
10/01/14. 09/30/14 409
10/01/14

    

Dispo

  

 

 

 

 

 

 

 
